                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


PHYLLIS MARIE HART,                                  )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
        v.                                           )
                                                     )      CASE NO. 5:18-CV-208-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 36]. In sum, plaintiff's motion for judgment on the pleadings [D.E. 31] is DENIED,
defendant's motion for judgment on the pleadings [D.E. 33] is GRANTED, defendant's final
decision is AFFIRMED, and this action is DISMISSED.


This Judgment Filed and Entered on April 18, 2019, and Copies To:
Scott A. Scurfield                                   (via CM/ECF electronic notification)
Wanda D. Mason                                       (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
April 18, 2019                               (By) /s/ Nicole Sellers
                                              Deputy Clerk
